 

Case 3:17-cr-01146-JM Document 72 Filed 04/16/21 P he (reED
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

  
  

 

 

 

UNITED STATES DISTRICT Coa

 

UNITED STATES OF AMERICA JUDGMENT IN A GREW
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)

JESUS SALVADOR NORIS-SALAZAR (1)
Case Number: 3:17-CR-01146-JM

 

 

Mayra L Garcia
Defendant’s Attomey
REGISTRATION NO. . 61604-298
oO -
THE DEFENDANT:
[X] admitted guilt to violation of allegation(s) No. 1.
C1 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

Aoril 16, 2021

Date of Imposition of Sentence

 

 

UNITED STATES DISTRICT JUDGE

 
Case 3:17-cr-01146-JM Document 72 Filed 04/16/21 PagelD.145 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JESUS SALVADOR NORIS-SALAZAR (1) Judgment - Page 2 of 2
CASE NUMBER: __3:17-CR-01146-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Four (4) months to run concurrent with sentence imposed in 21CR0134-JM.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Cl sat A.M. on

 

O) as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
O asnotified by the United States Marshal.
Cas notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

 

3:17-CR-01146-JM

 
